    19-13895-jlg        Doc 407-1       Filed 04/13/21 Entered 04/13/21 15:25:54                      Proposed
                                              Order Pg 1 of 2



Paul J. Labov, Esq.
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, New York 10017
Telephone: (212) 561-7700
Facsimile: (212) 561-7777
Email: plabov@pszjlaw.com

Counsel to Dalia Genger

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In re                                                          :
                                                               :      Chapter 7
ORLY GENGER,                                                   :
                                                               :      Case No.: 19-13895 (JLG)
                           Debtor.                             :
                                                               :      Re: Docket No.
---------------------------------------------------------------X

       ORDER AUTHORIZING DALIA GENGER TO SEAL CERTAIN DOCUMENTS
         PURSUANT TO THE CONFIDENTIALITY AND PROTECTIVE ORDER

          Upon the Motion of Dalia Genger to Seal Certain Documents Pursuant to the

Confidentiality and Protective Order (the “Seal Motion”);1 and the Court having jurisdiction to

consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and

consideration of the Motion and the relief requested therein being a core proceeding pursuant to

28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409; and the Court having determined that the legal and factual bases set forth in the Motion

establish just cause for the relief granted herein; and after due deliberation and sufficient cause

appearing therefor, it is hereby ORDERED that

                   1.       The relief requested in the Seal Motion is hereby GRANTED.



1   Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Seal Motion.



DOCS_NY:42846.1 30398/001
  19-13895-jlg        Doc 407-1       Filed 04/13/21 Entered 04/13/21 15:25:54             Proposed
                                            Order Pg 2 of 2



                 2.         Pursuant to 11 U.S.C. §§ 105(a) and 107(b) and Fed. R. Bankr. P. 9018,

Mrs. Genger is authorized to file the Letters, in their entirety, under seal.

                 3.         The unredacted Letters shall not be disseminated to anyone other than: (a)

the Court; (b) counsel for the Debtor; (c) counsel for the Trustee; and (d) counsel for Kasowitz.

Such parties shall be bound by this Order and shall keep the contents of the Letters strictly

confidential and shall not disclose such contents thereof to any party whatsoever.

                 4.         The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

                 5.         Mrs. Genger is authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Seal Motion.

                 6.         The Court shall retain jurisdiction to resolve any dispute regarding the

terms of this Order.




DOCS_NY:42846.1 30398/001                             2
